Me. Justice Hayt.
I concur in the foregoing opinion of Mr. Justice Elliott, except in so far as it maintains that the words “ in such manner as provided by law,” as used in connection with removals in section 3 of article 13 of the constitution, authorize a removal in any manner sanctioned by parliamentary law. If the speaker of the house is an “ officer,” within the meaning of this section, then something more than parliamentary precedent should, I think, be held necessary to authorize his removal. In my judgment, however, the speaker of the house of representatives *535of this state is not included in the word “ officers,” as used in that section, and hence the power of removal can in no way be affected thereby.
As a general rule, where the term of office is not fixed, the power of removal accompanies the power of appointment as incidental thereto. The term of office of speaker with us is neither designated by the constitution nor fixed by any statute. He, therefore, holds only during the pleasure of the house that elected him; and the power of removal by that body, without restriction as to term or tenure, must, for this reason, be upheld.